Citation Nr: 0018654	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, for purposes of accrued benefits.

2.  Entitlement to service connection for a respiratory 
disorder for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Eligibility for dependents educational assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's niece


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946, and from October 1950 to October 1951.  The 
appellant is the veteran's widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO) in September 1996 which denied the appellant service 
connection for the cause of the veteran's death, basic 
eligibility for dependents educational assistance and found 
that the appellant was not entitled to service connection for 
an acquired psychiatric disability and/or a respiratory 
disorder for purposes of accrued benefits.  

The appellant and the veteran's niece appeared and proffered 
testimony at a hearing in January 2000 before the undersigned 
member of the Board at the RO.  A transcript of the hearing 
testimony has been associated with the veteran's claims file.  

The appellant submitted additional evidence in connection 
with her claim directly to the Board in February 2000.  This 
additional evidence consisted of statements from two of the 
veteran's private physicians.  Initial review of this 
evidence by the agency of original jurisdiction was waived by 
the appellant at her January 2000 personal hearing.  See 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Claims for service connection for a respiratory disorder 
and an acquired psychiatric disability were pending at the 
time of the veteran's death.  

2.  The veteran's respiratory disorder had its onset in 
service.  

3.  There is no competent (medical) evidence tending to 
demonstrate that the veteran's acquired psychiatric 
disability was demonstrated in service or is linked to 
disease or injury therein.  

4.  The veteran died in June 1996 of acute respiratory 
failure secondary to chronic obstructive pulmonary disease.  

5.  Evidence of record establishes that a disability related 
to service caused or contributed substantially or materially 
to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for an 
acquired psychiatric disorder, for the purposes of payment of 
accrued benefits, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  A chronic respiratory disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  

3.  A service-connected respiratory disorder caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.313 (1999).  

4.  The required conditions for eligibility for dependents 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, have been met.  38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disorder and a 
Psychiatric
Disability for Accrued Benefits Purposes

The veteran died on June [redacted], 1996.  At the time of 
death, he had claims for service connection for a respiratory 
disorder and an acquired psychiatric disorder in appellate status.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death may be paid to the spouse of the veteran.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999).  
See generally Jones v. West, 136 F3d. 1296 (Fed. Cir. 1998); 
cert. denied, 119 S. Ct. 90 (1998).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-1990 (1994); Aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely a derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.")  Therefore, the Board's 
primary analysis must be one that considers the underlying 
claims, in this case, service connection for a respiratory 
disorder and a psychiatric disability.  

Regarding any claim for service connection, the initial 
determination to be made is whether it is well grounded.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If it is not, the claim must fail, and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals from the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1)  A current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the inservice 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In a claim of 
service connection, this generally means that evidence must 
be presented which, in some fashion, links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.3; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  With a 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (1999).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existing, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increases in disability during service may 
not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease.  Seasonable and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999).  

A review of the veteran's service medical records for his 
initial period of active duty shows no complaints, findings 
and/or diagnoses of a respiratory disorder and/or psychiatric 
disability.  On the veteran's medical examination for service 
entrance in March 1944, clinical evaluation of the veteran's 
respiratory and nervous systems found no abnormalities.  A 
chest X-ray in March 1944 was interpreted as negative.  When 
examined for service discharge in February 1946, a clinical 
examination of the veteran's respiratory system was normal.  
Chest X-ray on this examination was interpreted as negative.  
The veteran's nervous system was also noted as normal on the 
February 1946 medical examination for service separation.  

Service medical records for the veteran's subsequent period 
of active duty in the early 1950's include an October 1950 
medical examination for extended active duty and a 
contemporaneous report of medical history.  On the October 
1950 medical examination, the veteran's chest and lungs were 
found to exhibit no significant abnormality.  On a report of 
medical history on this occasion, the veteran reported a 
history of pneumonia, shortness of breath, pain or pressure 
in the chest, and chronic cough (but not asthma).  A 
reviewing medical physician noted that the veteran 
experiences dyspnea with marked exercise as well as chest 
pains and cough associated with colds and cigarettes.  The 
reviewing medical examiner indicated that this report of 
medical history was not considered disqualifying for active 
duty.  An X-ray of the veteran's chest in late October 1950 
was interpreted to be negative.  

Subsequent service medical records show that, in May 1951, 
the veteran was hospitalized at Portsmouth, Virginia, 
following complaints of gradually increasing problems with 
shortness of breath with frequent episodes of dyspnea since 
January 1950.  It was noted that an X-ray of his chest in 
March 1951 was negative.  X-ray of the veteran's chest during 
his hospitalization showed some prominence of the vascular 
pattern extending outward from the hilar regions.  The chest 
was otherwise negative.  The veteran was observed for a one-
week period in which he was treated with a medication regimen 
to include a nebulizer with Isuprel.  After one week of trial 
on this type of therapy, he noted no appreciable change in 
his condition.  Auscultation of his chest revealed constant 
expiratory wheezes with occasional inspiratory moist rales at 
his lung bases.  The veteran was transferred in June 1951 to 
the United States Naval Hospital at Bethesda, Maryland, for 
further evaluation and treatment.  

On hospitalization at the Bethesda facility, it was noted 
that the veteran's respiratory symptoms began at the age of 
16 and were characterized by nasal stuffiness, rhinorrhea, 
occasional sneezing, a mild hacking, slightly productive 
cough and some slight dyspnea on exertion.  It was noted 
that, in January 1951, three months after he was recalled to 
active duty, the veteran developed a "cold" with "chest 
congestion" as well as associated tightness in the chest, 
dyspnea on exertion, and occasional wheezing which respond 
poorly to antihistamines and other oral medication and led to 
his hospitalization at Portsmouth, Virginia.  Physical 
examination on admission revealed increased A-P chest 
diameter with a thoracic kyphosis.  Scattered musical rales 
and rhonchi were heard over the entire chest with associated 
expiratory wheezes.  A chest X-ray revealed "a slight 
increase in radiotranslucency which could be indicative of an 
early emphysema."  A bilateral bronchogram revealed a normal 
bronchial tree.  Consultation with the ear, nose and throat 
departments revealed an allergic rhinitis.  Allergy 
consultation revealed skin sensitivity to house dust, willow 
tree and several foods.  A psychiatric consultation revealed 
no evidence of psychiatric disability.  

A Medical Evaluation Board in August 1951 opined that the 
veteran was suffering from asthma and pulmonary emphysema of 
unknown cause.  He was discharged from service in September 
1951 following an appearance before a Physical Evaluation 
Board, which found him unfit to perform his duties by reason 
of physical disability considered not to be the proximate 
result of performance of active duty and of a permanent 
nature.  

The post service clinical data on file show that the veteran 
was hospitalized, beginning in late October 1975, for 
increased shortness of breath and exacerbation of a chronic 
cough.  It was noted at this time that the veteran was "a 
known case of COPD for 20 years."  Chest X-ray showed minimal 
emphysema without any evidence of pulmonary infiltration.  
Pulmonary function test revealed severe obstructive defect 
with significant reversal component.  Chronic obstructive 
pulmonary disease and exacerbation of chronic bronchitis were 
the diagnosis at discharge in November 1975.  

In a March 1980 physician statement for Civil Service 
disability retirement purposes, the veteran was noted by 
Dr. Margaret Pelliconi to have been under her care since 
September 1978 and to suffer from severe COPD, which was 
expected to last throughout his lifetime.  

In a statement dated in July 1993, another private physician, 
Dr. Michael A. Costellano, reported that the veteran had 
severe COPD and was first seen by physicians at the Staten 
Island Pulmonary Associates, P.C., in June 1979 and is 
followed there on a quarterly basis.  

On VA examination in August 1993, the veteran related a 
history of chronic and productive cough since 1950 as well as 
shortness of breath.  A chest X-ray demonstrated a moderate 
degree of COPD.  On mental disorder examination, the veteran 
said that the ship he served on in World War II was hit by a 
Kamikaze pilot, resulting in the death of three of his 
shipmates.  As a reaction to this event, the veteran said he 
felt anxious and continues feeling this way.  It was noted 
that, from 1978 to 1982, the veteran was treated at the VA 
Mental Health Clinic in Brooklyn, New York, and was receiving 
Stelazine and Elavil.  It was added that his current private 
physician, who is not a psychiatrist, had prescribed for him 
Haldol and Elavil.  Following a mental status examination, 
general anxiety disorder was diagnosed.  

In a letter received in September 1993, Dr. Pelliconi 
reported that she first treated the veteran in September 1978 
for COPD and a nervous disorder and that he has since been 
seen at variable intervals by her for these two conditions.  
In a letter dated in December 1994, Dr. Pelliconi stated that 
the veteran suffers from severe depression and emotional 
lability and must be considered totally and permanently 
disabled at this time.  

In May 1996, the veteran presented to the Staten Island 
University Hospital Emergency Department in moderate 
respiratory distress.  Exacerbation of COPD early left lower 
lobe infiltrate was diagnosed.  The veteran was admitted to 
the intensive care unit.  He was thereafter noted to have end 
stage COPD with right heart failure secondary thereto.  On 
the morning of June [redacted], 1996, the veteran experienced 
respiratory arrest and was pronounced dead after not 
responding to aggressive resuscitation.  

In a statement dated in September 1996, Dr. Costellano noted 
that the veteran had severe COPD and anxiety syndrome for 
many years.  He observed that the veteran had been seen by 
psychiatry and placed on Haldol and Elavil for severe 
anxiety, which according to family, was "war related."  

In a statement dated in September 1996, the veteran's sister 
said that the veteran came home from the service a different 
person.  She stated that the impact of his ship being hit by 
an enemy aircraft in service left him with many emotional and 
physical scars as well as bad dreams.  

At personal hearings on appeal in September 1996, July 1998 
and before the undersigned in January 2000, the appellant 
described the problems the veteran experienced with 
nervousness and respiration since the late 1940's as well as 
the history of treatment he received for these conditions.  
At her most recent hearing, the appellant said that the 
veteran was essentially reluctant to seek treatment for his 
nervousness immediately following service and was provided 
evaluation and treatment for his condition in the 1950's.  
She stated that she was unable to recall the name of the 
physician who treated him during this early period.  

A.  Respiratory Disorder

Veterans are presumed to have entered service in sound 
condition as to their health.  38 U.S.C.A. §§ 1111, 1137; 
Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence that an injury or disease existed prior to service.  
The burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  In this case, 
VA would have to demonstrate that the veteran's respiratory 
disorder, indicated in his service medical records to consist 
of both asthma and pulmonary emphysema, clearly and 
unmistakably existed service based on all the relevant 
evidence of record.  Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1995).  

Although there is an indication in the October 1950 report of 
medical history that the veteran had respiratory problems 
which preexisted service, a respiratory condition was not 
clinically identified when he was examined during his initial 
period of service or on the medical examination provided him 
in October 1950 for extension onto active duty in connection 
with his second period of service.  The evidence of record, 
consequently, is inadequate in this case to overcome the 
presumption of soundness as there is no clear and 
unmistakable evidence that both asthma and pulmonary 
emphysema preexisted service.  Significantly, chest X-ray 
during the veteran's hospitalization in the United States 
Naval Hospital in Bethesda beginning in June 1951 disclosed 
what was interpreted by service physicians as evidence which 
could be indicative of "early emphysema."  

The evidence clearly shows that the veteran's respiratory 
disorder required ongoing medical treatment following 
service.  The available post service medical evidence begins 
in 1975.  From that time until the veteran's demise, the 
record shows chronic respiratory disability; unfortunately, 
that leaves approximately 25 years following separation from 
service without medical evidence of a respiratory disorder.  
Where chronicity in service has not been established, post 
service evidence of chronicity becomes paramount.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  Under 38 C.F.R. 
§ 3.303(b), continuity of symptomatology, not continuity of 
treatment, is required.  When hospitalized by VA in 1975, the 
veteran was reported by his attending physician to be a 
"known case of COPD for 20 years."  This statement is 
logically consistent and credible when viewed in context with 
the evidence of record.  This evidence includes the report of 
the August 1951 Physical Evaluation Board which stated that 
the veteran's inservice respiratory disorders, in accordance 
with accepted medical principles, were of a permanent nature.  
Given the corroboration of continuing respiratory symptoms 
any existing gap between service and the medical record that 
begins in the 1970's is bridged.  The foregoing evidence in 
its entirety thus posits a plausible basis for concluding 
that the veteran's respiratory disorder, first clinically 
identified in service, resulted in a chronic disability.  
Accordingly, the preponderance of the evidence supports the 
claim for accrued benefits based on the veteran's claim for 
service connection for a respiratory disorder.  



B.  A Psychiatric Disability

A review of the service medical records reveals no 
complaints, findings and/or diagnosis of an acquired 
psychiatric disorder.  The first medical record on which the 
veteran was clinically identified as suffering from a 
psychiatric disability was on his report of VA psychiatric 
examination in August 1993, more than 40 years after service.  
Neither this record nor any subsequent medical record during 
the veteran's lifetime contains any medical opinion that the 
veteran's acquired psychiatric disorder, first noted many 
years after service, was etiologically related to the 
veteran's service.  

On the foregoing record, it is the Board's conclusion that 
the claim for service connection for an acquired psychiatric 
disorder, for accrued benefit purposes, is not well grounded.  
As claims that are not well grounded do not present a 
question of fact of law over which the Board has 
jurisdiction, the claim for an acquired psychiatric disorder 
must be denied.  Since the claim for service connection for 
an acquired psychiatric disorder is denied, the derivative 
claim for accrued benefits arising from that underlying 
service-connected claim, must also be denied.  

The Board acknowledges the appellant's testimony and recently 
received statements from several of the veteran's private 
physicians.  However, it is noted that entitlement to accrued 
benefits must be determined based on evidence that was 
physically present or constructively present (such as VA 
treatment records) in the veteran's claims folder when he 
died, and thus, when reviewing the claims for accrued 
benefits, the Board has not considered medical records dated 
or testimony presented after the veteran's death.  Ralston v. 
West, 13 Vet. App. 108 (1999).  




II.  Service Connection for the Cause of the Veteran's Death

The record shows that the appellant's claim is well grounded, 
meaning that it is plausible.  Further, the Board finds that 
all relevant evidence for an equitable disposition of this 
claim has been obtained and that no further assistance to the 
appellant is required to comply with VA's duty to assist her.  
See 38 U.S.C.A. § 5107(a).  

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

It is the principal contention in this case that respiratory 
impairment was implicated as causing the veteran's death.  
The summary of the veteran's terminal hospitalization for end 
stage chronic obstructive pulmonary disease shows that his 
demise in June 1996, in fact, resulted from a respiratory 
arrest brought on by COPD.  Inasmuch as service connection 
for this disorder has been granted by the Board in the 
decision above, if follows that service connection for the 
cause of the veteran's death is warranted.  

III.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions and had a permanent and total service-connected 
disability in existence at death; or where the veteran died 
as a result of a service-connected disability.  38 C.F.R. 
§ 3.807(a).  In this case, the cause of the veteran's death 
was service-connected.  Accordingly, the Board finds that the 
appellant has met the conditions for eligibility for 
dependents educational assistance under Chapter 35, Title 38, 
United States Code.  38 C.F.R. § 3.807.  


ORDER

Service connection for a respiratory disorder for the 
purposes of payment of accrued benefits is granted.  

Service connection for an acquired psychiatric disorder, for 
the purposes of payment of accrued benefits, is denied.  

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for dependents educational assistance under 
Chapter 35, Title 38, United States Code, is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

